DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 	17/000,715 entitled "METHOD AND SYSTEM FOR CURRENCY TRANSFER CONFIRMATION" filed August 24, 2020, with claims 1-20 pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-20 are directed to a system, method/process, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
 “indicate personal identification information received from the currency requester”
“indicate personal identification information associated with the device of the currency requester”
“indicate a confirmation that authenticity of the currency account is verified”
“authorizing a transfer of currency between the currency sender and the currency requester”
These limitations clearly relate to managing transactions/interactions between sender, requester, and/or payment processing institution.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to authorize a transfer of currency or confirm authenticity of a currency account  recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“device”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“establishing a connection between a device”:
insignificant extra-solution activity to the judicial exception of data gathering
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0037] Each of the he devices 20 and 30 may typically be a smartphone, but may be a cellphone, a laptop computer, a desktop computer, and a tablet computer…[0055] Examples of computer program products include memory devices, optical storage devices, integrated circuits, servers, online software, etc.”  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: 
“device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 3: 
“device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 4: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 5: 
“device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 6: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 7: 
“device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
 “image”, “realtime video image”: merely applying imaging and display technologies  as a tool to perform an abstract idea
“GPS location data”: merely applying global position system technologies  as a tool to perform an abstract idea
Claim 8: 
“device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 9: 
“device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 10: 
“device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 11: 
“device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0037] Each of the he devices 20 and 30 may typically be a smartphone, but may be a cellphone, a laptop computer, a desktop computer, and a tablet computer…[0055] Examples of computer program products include memory devices, optical storage devices, integrated circuits, servers, online software, etc.”  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 12 recites: 
 “indicate personal identification information received from the currency requester”
“indicate personal identification information associated with the device of the currency requester”
“indicate a confirmation that authenticity of the currency account is verified”
“authorize a transfer of currency between the currency sender and the currency requester”
These limitations clearly relate to managing transactions/interactions between sender, requester, and/or payment processing institution.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to authorize a transfer of currency or confirm authenticity of a currency account  recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“device”, “processor”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“establish a connection between a device”:
insignificant extra-solution activity to the judicial exception of data gathering
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0037] Each of the he devices 20 and 30 may typically be a smartphone, but may be a cellphone, a laptop computer, a desktop computer, and a tablet computer…[0055] Examples of computer program products include memory devices, optical storage devices, integrated circuits, servers, online software, etc.”  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 12 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 13: 
“device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 14: 
“device”, “display”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 15: 
“device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 16: 
“device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 17: 
“device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 18: 
“device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 19: 
“device”, “processor”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“establish the connection between the device”: insignificant extra-solution activity to the judicial exception of data gathering
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0037] Each of the he devices 20 and 30 may typically be a smartphone, but may be a cellphone, a laptop computer, a desktop computer, and a tablet computer…[0055] Examples of computer program products include memory devices, optical storage devices, integrated circuits, servers, online software, etc.”  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 20 recites: 
 “indicate personal identification information received from the currency requester”
“indicate personal identification information associated with the device of the currency requester”
“indicate a confirmation that authenticity of the currency account is verified”
“authorizing a transfer of currency between the currency sender and the currency requester”
“generating a record of the transaction”
These limitations clearly relate to managing transactions/interactions between sender, requester, and/or payment processing institution.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to authorize a transfer of currency or confirm authenticity of a currency account  recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“device”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“establish a connection between a device”, “transmitting the record”:
insignificant extra-solution activity to the judicial exception of data gathering
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0037] Each of the he devices 20 and 30 may typically be a smartphone, but may be a cellphone, a laptop computer, a desktop computer, and a tablet computer…[0055] Examples of computer program products include memory devices, optical storage devices, integrated circuits, servers, online software, etc.”  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 20 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For Example, the Applicant’s Specification reads, “[0037] Each of the he devices 20 and 30 may typically be a smartphone, but may be a cellphone, a laptop computer, a desktop computer, and a tablet computer…[0055] Examples of computer program products include memory devices, optical storage devices, integrated circuits, servers, online software, etc.”  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Oborne ("PAYMENT PRIVACY TOKENIZATION APPARATUSES, METHODS AND SYSTEMS", U.S. Publication Number: 20120316992 A1).
Regarding Claim 1, 
Oborne teaches,
   establishing a connection between a device of a currency sender and a device of a currency requester, the currency requester being associated with a currency account to which currency is to be sent;
(Oborne [Abstract]   the PPT obtains a token arbitration request including...payment token information from a merchant for processing a purchase order from a user....The PPT also determines that the user should be queried for payment options based on the issuer information, and provides a payment options request to a user mobile device.
Oborne [0092] the wallet mobile application user interface may facilitate user selection of one or more payees receiving the funds selected in the funds tab. In one implementation, the user interface may show a list of all payees 1038 with whom the user has previously transacted ...The user may then select one or more payees.
Oborne [0023] In some implementations, the user 110 a may desire to utilize, via the payment token, a payment mechanism (e.g., credit card, debit card, prepaid card, stored value account, etc.))
causing the device of the currency sender to: indicate personal identification information received from the currency requester; indicate personal identification information associated with the device of the currency requester; 
(Oborne [0080] a user may select the address book option 917 to view the address book 917 a which includes a list of contacts 917 b and make any money transfers or payments. In one embodiment, the address book may identify each contact using their names...For example, a contact Amanda G. may be paid via social pay (e.g., via FACEBOOK)... In yet another example, Charles B. may accept payment via near field communication 
Oborne [0081] In one implementation, a user may select Joe P. for payment. Joe P., as shown in the user interface, has an email icon 917 g next to his name indicating that Joe P. accepts payment via email. When his name is selected, the user interface may display his contact information such as email, phone, etc.
Oborne [0092] the wallet mobile application user interface may facilitate user selection of one or more payees receiving the funds selected in the funds tab. In one implementation, the user interface may show a list of all payees 1038 with whom the user has previously transacted ...The user may then select one or more payees. The payees 1038 may include...individuals such as Jane P. Doe. Next to each payee name, a list of accepted payment modes for the payee may be displayed....Upon selection, the user interface may display additional identifying information relating to the payee.
Oborne [0096]  For example, a user may enter a merchant identifying information such as name, product, MCC, and/or the like)
and when the device of the currency sender receives a first confirmation of the personal currency account, indicate a confirmation that authenticity of the currency account is verified; authorizing a transfer of currency between the currency sender and the currency requester upon receipt of confirmation from the device of the currency sender.
(Oborne [0027] The app may provide an indication of a pay amount due for the purchase of the product
Oborne  [0085]  The user interface may clearly identify the amount 1012 and the currency 1013 for the transaction.
Oborne  [0086] Once the amounts to be debited from one or more forms of payment are finalized by the user, payment authorization may begin.)
Regarding Claim 2, 
Oborne teaches,
   wherein the personal identification information received from the currency requester includes at least one of: an image of the currency requester; a name of the currency requester; contact information of the currency requester; and wherein the personal identification information associated with the device of the currency requestor includes at least one of: a location of the device of the currency requester; an owner name of an account associated with the device.
(Oborne [0029] the user interface may allow the user to select ...billing address information, shipping address information, contact settings 
Oborne [0097]  For example, the user may add a photo to the transaction (e.g., a picture of the user and the iPad the user bought). 
Oborne [0110]  the user may be able to view/modify a user name (e.g., 1411 a-b), account number (e.g., 1412 a-b), ...user address (e.g., 1415-b), social security number associated with the user (e.g., 1416-b), current device GPS location (e.g., 1417-b), user account of the merchant in whose store the user currently is
Oborne [0037] <account_params>
<account_name>John Q. Public</account_name>
...
<account_num>123456789012345</account_num>
<billing_address>123 Green St., Norman, OK 98765</billing_address>
<phone>123-456-7809</phone>
...<account_params>
)
Regarding Claim 3, 
Oborne teaches,
   during indicating the personal identification information of the currency requester, indicate currency account information of the currency account that is associated with the currency requester, and an amount of the currency that is to be sent to the currency account.
(Oborne [0085]  user interface shows the number of points available, the graphical indicator 1019 shows the number of points to be used towards the amount due 234.56 and the equivalent 1020 of the number of points in a selected currency (USD, for example).
Oborne  [0027]  the user may choose from a number of cards (e.g., credit cards, debit cards, prepaid cards, etc.) from various card providers...the app may provide the user the option to pay the purchase amount using funds included in a bank account of the user, e.g., a checking, savings, money market, current account, etc.....the user may have set default options for which card, bank account, etc. to use for the purchase transactions via the app.)
Regarding Claim 4, 
Oborne teaches,
    wherein the currency account information of the currency account that is associated with the currency requester includes at least one of: a bank account number; a bank name; and a registered location of a bank account.
(Oborne [0027]  the app may provide the user the option to pay the purchase amount using funds included in a bank account of the user, e.g., a checking, savings, money market, current account, etc., e.g., 204. In some implementations, the user may have set default options for which card, bank account, etc. to use for the purchase transactions via the app.
Oborne [0048]:
<accounts>
<1>
<issuer_name>BankA</issuer_name>
<account_num>123456789012345</account_num>
<account_type>checking</account_type>
...
<billing_addres>123 Green Street Apt 1</billing_address>
<phone>909-333-2345</phone>
)
Regarding Claim 5, 
Oborne teaches,
    during indicating the personal identification information of the currency requester, indicate personal identification information of the currency sender.
(Oborne [0080] a user may select the address book option 917 to view the address book 917 a which includes a list of contacts 917 b and make any money transfers or payments. In one embodiment, the address book may identify each contact using their names...For example, a contact Amanda G. may be paid via social pay (e.g., via FACEBOOK)... In yet another example, Charles B. may accept payment via near field communication 
Oborne [0081] In one implementation, a user may select Joe P. for payment. Joe P., as shown in the user interface, has an email icon 917 g next to his name indicating that Joe P. accepts payment via email. When his name is selected, the user interface may display his contact information such as email, phone, etc.
Oborne [0148]  Users table 1519 a may include fields such as, but not limited to: user_id, token_id, ssn, dob, first_name, last_name, age, state, address_firstline, address_secondline, zipcode, devices_list, contact_info, contact_type, alt contact_info, alt contact_type, and/or the like.)
Regarding Claim 6, 
Oborne teaches,
      wherein the personal identification information of the currency sender includes at least one of: an image of the currency sender; a name of the currency sender; a contact information of the currency sender; and a location of the device of the currency sender.
(Oborne [0097]  For example, the user may add a photo to the transaction (e.g., a picture of the user and the iPad the user bought). 
Oborne [0148]  Users table 1519 a may include fields such as, but not limited to: user_id, token_id, ssn, dob, first_name, last_name, age, state, address_firstline, address_secondline, zipcode, devices_list, contact_info, contact_type, alt contact_info, alt contact_type, and/or the like. 
Oborne [0110]  the user may be able to view/modify a user name (e.g., 1411 a-b), account number (e.g., 1412 a-b), ...user address (e.g., 1415-b), social security number associated with the user (e.g., 1416-b), current device GPS location (e.g., 1417-b), user account of the merchant in whose store the user currently is
Oborne [0037]:
<account_params>
<account_name>John Q. Public</account_name>
...
<account_num>123456789012345</account_num>
<billing_address>123 Green St., Norman, OK 98765</billing_address>
<phone>123-456-7809</phone>
...<account_params>
)
Regarding Claim 7, 
Oborne teaches,
      a first image of the currency requester, the first image including a realtime video image; 
(Oborne [0097]  For example, the user may add a photo to the transaction (e.g., a picture of the user and the iPad the user bought). 
Oborne [0054] an app executing on the user's device may provide a "VerifyChat" feature for fraud prevention... utilize the VerifyChat feature to communicate with the user...the user may need to present him/her-self via a video chat....may utilize face, biometric and/or like recognition... to determine the identity of the user. ... the video to facilitate the PPT' automated recognition of the user. 
Oborne [0032]  the app may acquire images, video data, streaming live video, and/or the like)
and wherein the personal identification information received from the device of the currency requestor includes a first location of the device of the currency requester, the first location being based on GPS location data of the device of the currency requester, 
(Oborne [0110]  the user may be able to view/modify a user name (e.g., 1411 a-b), account number (e.g., 1412 a-b), ...user address (e.g., 1415-b), social security number associated with the user (e.g., 1416-b), current device GPS location (e.g., 1417-b), user account of the merchant in whose store the user currently is
Oborne [0033] In some implementations, the app may provide the PPT with the GPS location of the user. Based on the GPS location of the user, the PPT may determine the context of the user (e.g., whether the user is in a store, doctor's office, hospital, postal service office, etc.).)
and the personal identification information of the currency sender includes: a second image of the currency sender, the second image including a realtime video image; and a second location of the device of the currency sender, the second location being based on GPS location data of the device of the currency sender.
(Oborne [0097] user may add a photo to the transaction (e.g., a picture of the user and the iPad the user bought).
Oborne [0032] , the client device may have a camera via which the app may acquire images, video data, streaming live video, and/or the like
Oborne [0112]  the user may need to present him/her-self via a video chat, e.g., 1422. In some implementations, a customer service representative, e.g., agent 1424, may manually determine the authenticity of the user using the video of the user.
Oborne [0110]   current device GPS location (e.g., 1417-b))
Regarding Claim 8, 
Oborne teaches,
  receiving confirmation from the device of the currency sender that the indications of personal identification information of the currency requester are acceptable; receiving confirmation from the device of the currency requester that the indications of personal identification information of the currency sender are acceptable;
(Oborne [0055] The client may render, e.g., 623, the token authentication confirmation and/or payment options request
Oborne [0079] a user may select the bills 916 option. Upon selecting the bills 916 option, the user interface may display a list of bills and/or receipts 916 a-h from one or more merchants....a message 916 l may be displayed to confirm the addition of the two items, which makes the total number of items in the cart 14.
Oborne [0096]  The user interface may also identify the date 1112 of the transaction, the merchants and items 1113 relating to the transaction, a barcode of the receipt confirming that a transaction was made, the amount of the transaction and any other relevant information.
Oborne [0273] receiving confirmation from the server in the target country location that the payment request has been successfully processed; and transmitting to the user mobile device a confirmation that the purchase request has been authorized in the amount of payment requested.)
after authorizing the transaction, 
(Oborne  [0086] Once the amounts to be debited from one or more forms of payment are finalized by the user, payment authorization may begin.)
storing a record of the transaction and the confirmations received 
(Oborne [0033]  the app may provide multiple screens of data fields and/or associated values stored for the user to select as part of the purchase order transmission
Oborne [0041]  the XML data structure ... may be created in connection with a token, and stored in a database table 
Oborne [0044] The token server may store the data extracted from the application form to a token database, e.g., 406 a, and the privacy/restrictions settings 427 in a privacy rules database 406 b.
Oborne  [0048] <confirm_type>email</confirm_type>)
for use in insuring a wire transaction from the currency sender.
(Oborne [0088]  defined by issuers, insurers
Oborne [0057] The pay network server may process the transaction so as to transfer funds)
Regarding Claim 9, 
Oborne teaches,
indicate a request of verification by the currency sender on the indicated personal identification information of the currency requester; 
(Oborne [0108] The user may then perform verification of the information 1252 by selecting the verify button 1253. In one implementation, the verification may include contacting the issuer of the pay card for confirmation of the decoded information 1252 and any other relevant information.)
and when the device of the currency sender receives the first confirmation of the personal currency account after the request of the verification by the currency sender is indicated, indicate the confirmation that authenticity of the currency account is verified.
(Oborne [0112]  s, the app executing on the user's device may provide a “VerifyChat” feature for fraud prevention....the user may need to present him/her-self via a video chat, e.g., 1422. In some implementations, a customer service representative, e.g., agent 1424, may manually determine the authenticity of the user using the video of the user.)
Regarding Claim 10, 
Oborne teaches,
causing the device of the currency requester to indicate: personal identification information of the currency sender; and a request of verification by the currency requester, 
(Oborne [0108] The user may then perform verification of the information 1252 by selecting the verify button 1253. In one implementation, the verification may include contacting the issuer of the pay card for confirmation of the decoded information 1252 and any other relevant information.)
and causing the device of the currency sender to indicate the confirmation that authenticity of the currency account is verified,
(Oborne [0112]  s, the app executing on the user's device may provide a “VerifyChat” feature for fraud prevention....the user may need to present him/her-self via a video chat, e.g., 1422. In some implementations, a customer service representative, e.g., agent 1424, may manually determine the authenticity of the user using the video of the user.)
 when the device of the currency requester receives a second confirmation of the personal currency account after the request of the verification by the currency requester.
(Oborne [0112]  the PPT may utilize face, biometric and/or like recognition (e.g., using pattern classification techniques) to determine the identity of the user. In some implementations, the app may provide reference marker (e.g., cross-hairs, target box, etc.), e.g., 1423, so that the user may the video to facilitate the PPT's automated recognition of the user.)
Regarding Claim 11, 
Oborne teaches,
  send, to the device of the requester, a request of the connection between the device of the sender and the device of the requester to establish the connection between the device of the currency sender and the device of the currency requester.
(Oborne [0116] the PPT controller 1501 may be connected to and/or communicate with entities such as, but not limited to: one or more users from user input devices 
Oborne [0027] In some implementations, ... the user to initiate the purchase transaction via a single click, tap, swipe, and/or other remedial user input action 
Oborne [0030] In some implementations, the user may not have initiated the transaction, e.g., the transaction is fraudulent. In such implementations, the user may cancel, e.g., 305, the challenge.  )
Claim 12 is rejected on the same basis as Claim 1.
Claim 13 is rejected on the same basis as Claim 2.
Regarding Claim 14, 
Oborne teaches,
a display
(Osborne [0035] interface elements on a touch-sensitive display)
 configured to display the personal identification information received from the currency requester and the personal identification information associated with the device of the currency requestor.
(Osborne [0064] The client may render and display, e.g., 651-652, the purchase receipt for the user.
Osborne [0073] provide the purchase receipt to the client. The client may render and display, e.g., 753, the purchase receipt for the user.
Oborne [0037]:
<account_params>
<account_name>John Q. Public</account_name>
...
<account_num>123456789012345</account_num>
<billing_address>123 Green St., Norman, OK 98765</billing_address>
<phone>123-456-7809</phone>
...<account_params>
)
Claim 13 is rejected on the same basis as Claim 3.
Claim 16 is rejected on the same basis as Claim 4.
Claim 17 is rejected on the same basis as Claim 5.
Claim 18 is rejected on the same basis as Claim 6.
Regarding Claim 19, 
Oborne teaches,
  indicate a request of verification by the currency sender on the indicated personal identification information of the currency requester; 
(Oborne [0108] The user may then perform verification of the information 1252 by selecting the verify button 1253. In one implementation, the verification may include contacting the issuer of the pay card for confirmation of the decoded information 1252 and any other relevant information.)
and when the device of the currency sender receives the first confirmation of the personal currency account after the request of the verification by the currency sender is indicated, indicate the confirmation that authenticity of the currency account is verified, 
(Oborne [0112]  s, the app executing on the user's device may provide a “VerifyChat” feature for fraud prevention....the user may need to present him/her-self via a video chat, e.g., 1422. In some implementations, a customer service representative, e.g., agent 1424, may manually determine the authenticity of the user using the video of the user.)
wherein the processor is further configured to: send, to the device of the requester, a request of the connection between the device of the sender and the device of the requester to establish the connection between the device of the currency sender and the device of the currency requester.
(Oborne [0116] the PPT controller 1501 may be connected to and/or communicate with entities such as, but not limited to: one or more users from user input devices 
Oborne [0027] In some implementations, ... the user to initiate the purchase transaction via a single click, tap, swipe, and/or other remedial user input action 
Oborne [0030] In some implementations, the user may not have initiated the transaction, e.g., the transaction is fraudulent. In such implementations, the user may cancel, e.g., 305, the challenge.  )
Regarding Claim 20, 
Oborne teaches,
   establishing a connection between a device of a currency sender and a device of a currency requester, the currency requester being associated with a currency account to which currency is to be sent;
(Oborne [Abstract]   the PPT obtains a token arbitration request including...payment token information from a merchant for processing a purchase order from a user....The PPT also determines that the user should be queried for payment options based on the issuer information, and provides a payment options request to a user mobile device.
Oborne [0092] the wallet mobile application user interface may facilitate user selection of one or more payees receiving the funds selected in the funds tab. In one implementation, the user interface may show a list of all payees 1038 with whom the user has previously transacted ...The user may then select one or more payees.
Oborne [0023] In some implementations, the user 110 a may desire to utilize, via the payment token, a payment mechanism (e.g., credit card, debit card, prepaid card, stored value account, etc.))
causing the device of the currency sender to: indicate personal identification information received from the currency requester; indicate personal identification information associated with the device of the currency requester; 
(Oborne [0080] a user may select the address book option 917 to view the address book 917 a which includes a list of contacts 917 b and make any money transfers or payments. In one embodiment, the address book may identify each contact using their names...For example, a contact Amanda G. may be paid via social pay (e.g., via FACEBOOK)... In yet another example, Charles B. may accept payment via near field communication 
Oborne [0081] In one implementation, a user may select Joe P. for payment. Joe P., as shown in the user interface, has an email icon 917 g next to his name indicating that Joe P. accepts payment via email. When his name is selected, the user interface may display his contact information such as email, phone, etc.
Oborne [0092] the wallet mobile application user interface may facilitate user selection of one or more payees receiving the funds selected in the funds tab. In one implementation, the user interface may show a list of all payees 1038 with whom the user has previously transacted ...The user may then select one or more payees. The payees 1038 may include...individuals such as Jane P. Doe. Next to each payee name, a list of accepted payment modes for the payee may be displayed....Upon selection, the user interface may display additional identifying information relating to the payee.
Oborne [0096]  For example, a user may enter a merchant identifying information such as name, product, MCC, and/or the like)
and when the device of the currency sender receives a first confirmation of the personal currency account, indicate a confirmation that authenticity of the currency account is verified; authorizing a transfer of currency between the currency sender and the currency requester upon receipt of confirmation from the device of the currency sender.
(Oborne [0027] The app may provide an indication of a pay amount due for the purchase of the product
Oborne  [0085]  The user interface may clearly identify the amount 1012 and the currency 1013 for the transaction.
Oborne  [0086] Once the amounts to be debited from one or more forms of payment are finalized by the user, payment authorization may begin.)
generating a record of the transaction and the confirmations received, 
(Osborne [0073] provide the purchase receipt to the client. The client may render and display, e.g., 753, the purchase receipt for the user.
Oborne [0033]  the app may provide multiple screens of data fields and/or associated values stored for the user to select as part of the purchase order transmission
Oborne [0041]  the XML data structure ... may be created in connection with a token, and stored in a database table 
Oborne [0044] The token server may store the data extracted from the application form to a token database, e.g., 406 a, and the privacy/restrictions settings 427 in a privacy rules database 406 b.
Oborne  [0048] <confirm_type>email</confirm_type>)
the record including the personal identification information received from the currency requester and associated with the device of the currency request;
(Oborne [0070] the token server may determine the identity (e.g., IP address, MAC address, URL, etc.) of server(s) of payment network(s),
Oborne [0037]:
<account_params>
<account_name>John Q. Public</account_name>
...
<account_num>123456789012345</account_num>
<billing_address>123 Green St., Norman, OK 98765</billing_address>
<phone>123-456-7809</phone>
...<account_params>
)
transmitting the record of the transaction to an insuring entity.
(Oborne [0088]  defined by issuers, insurers
Oborne [0057] The pay network server may process the transaction so as to transfer funds 
Oborne [0111] In addition to basic transactional information such as account number and name, the app may provide the user the ability to select to transfer ... information, which may be provided to the...insurance company, as well as the transaction processor to reconcile payments between the parties.)
Prior Art Cited But Not Applied










The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Larson (“IDENTITY VERIFICATION SYSTEM”, U.S. Patent Number: US 10693872 B1) proposes an identity management and identity verification is provided in which users authenticate their identities … and may access and modify their identity information via a secure portal. … A live interview portion … is used to check the liveness and verify the collected identifying data and biometric data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697